Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2022

                                     No. 04-22-00435-CR

                                      Eric WILLRICH,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR11728A
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
        Appellant’s brief was due on November 15, 2022. This deadline reflects the Court’s
granting of Appellant’s first motion for extension of time, which allowed for a seventy-six-day
extension. Appellant now files a second motion for extension of time and seeks a fifteen-day
extension. After consideration, we GRANT IN PART the motion and ORDER appellant to file
his brief by November 28, 2022. Further requests for extension of time will be disfavored absent
extenuating circumstances.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz
                                                    Clerk of Court